IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON


ROBERT RAYFORD,                          )
                                         )     C.C.A. No. 02C01-9701-CC-00011
             PETITIONER,                 )
                                         )     LAUDERDALE COUNTY
VS

ROBERT CONLEY, WARDEN,
                                         )
                                         )
                                         )
                                                                FILED
                                         )                        April 18, 1997
             RESPONDENT.                 )
                                                                Cecil Crowson, Jr.
                                                                Appellate C ourt Clerk
                    ORDER DENYING PETITION TO REHEAR


      Upon consideration of the petition to rehear, the Court finds the same to be

without merit. The petition to rehear is respectfully DENIED.

      So ordered.




                                         JOE G. RILEY, JUDGE



                                         JOE B. JONES, PRESIDING JUDGE



                                         PAUL G. SUMMERS, JUDGE